DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                CHRISTOPHER DONNELL WILLIAMS,
                          Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-578

                              [October 8, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Charles A. Schwab,
Judge; L.T. Case No. 562016CF002393A.

  Christopher Donnell Williams, Mayo, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., WARNER and GERBER, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.